 

on

Case 1:19-cr-01820-MV Document 10 Filed 07/11/19 Page i1of1

AO 442 (Rev. 11/11) Arrest Warrant

 

   

 

for the ace i: 10
District of New Mexico { PM 3:59
United States of America ‘CLERK. cALBUOUED Wee Oue
Vv. ) ae

) Case No. | -C#Q- ISZOMV
)
)

Christopher Deon Delgado

Defendant
ARREST WARRANT
To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fname of person to be arrested) Christopher Deon Delgado :
who is accused of an offense or violation based on the following document filed with the court:

 

@ Indictment [ Superseding Indictment M Information © Superseding Information O Complaint
1) Probation Violation Petition Supervised Release Violation Petition A Violation Notice © Order of the Court

This offense is briefly described as follows:

False statement on loan or credit application, in violation of 18 U.S.C. §.1014

  

 

 

 

 

 

Date: 08/27/2019
, issuing officer's signature
City and state: — Albuquerque, NM Ae Mitchell R. Elfers, Clerk of Court 7
, v Printed name and title
Return

 

=F
This warrant was received ¢ On (date) tater jcaif and the person was arrested on (date) _) 7] 1-19

at (city and state} fA

Date: fH -/ 7 AA do

VV Arresting officer's signature

25h Kosenguist, Geecia | gen’

Phthied name and title

 

 

 
